          Case 3:19-cv-02573-EMC Document 382 Filed 07/19/20 Page 1 of 2



                                                                      Laura Shores
                                                                      +1 202.942.6855 Direct
                                                                      Laura.Shores@arnoldporter.com


                                                     July 19, 2020
     VIA ECF

     Honorable Edward M. Chen
     United States District Court
     Northern District of California
     Courtroom 5 - 17th Floor
     450 Golden Gate Avenue
     San Francisco, CA 94102


             Re:     Staley, et. al. v. Gilead Sciences, Inc., et al., No. 3:19-cv-02573-EMC

     Your Honor:

            As you know, we represent Bristol-Myers Squibb Company and E. R. Squibb &
     Sons, LLC (together, “BMS”) in the Staley matter. I have reviewed the transcript of the
     July 16, 2020 hearing before your Honor and there are two points in my answers to the
     Court’s questions that I feel I should clarify.

             First, with respect to the definition of the “Combination Product” in Section 1.50
     of the Atripla Agreement, Your Honor asked: “If a combination product had a proprietary
     ingredient and then a generic ingredient in the FDC . . . would it go through NDA?” Tr.
     10:1-3. I responded “Yes, because it’s a new drug.” Tr. 10:4. I understood the Court to
     be asking whether branded Atripla, had it initially consisted of proprietary and generic
     ingredients, would require an NDA. I now believe that Your Honor was posing a
     hypothetical in which Atripla already had been approved under an NDA, a generic version
     of a component drug became available, and one of the parties to the joint venture wished
     to market a combination product containing both proprietary and generic ingredients. If
     so, my response to the Court’s question was incorrect. The correct answer is no—as
     discussed in our brief, an ANDA (and not an NDA) would be the appropriate route for a
     combination product comprised of the same active ingredients as a product previously
     approved under an NDA. See Dkt. 367, Mem. 8:21-9:4; see also 21 C.F.R. §
     314.101(d)(9). In particular, in this case, once the Combination Product developed
     pursuant to the Atripla Agreement (i.e., Atripla) had been approved by the FDA, if BMS
     desired to create a combination product comprised of its patent-protected EFV and a
     generic version of TDF and/or FTC (assuming generic versions had been available), then
     it would have filed an ANDA referring to Atripla as the reference listed drug (“RLD”) in
     its application. And because such a “partially” generic combination product would be
     approved under an ANDA following the approval of the Combination Product, it
     necessarily could not be the “Combination Product” within the meaning of Section 1.50,
     but rather would be a “Generic Version” within the meaning of Section 1.96, and thus
     nothing in Section 2.9(a) (or anywhere else in the Atripla Agreement) would have


Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
     Case 3:19-cv-02573-EMC Document 382 Filed 07/19/20 Page 2 of 2




Honorable Edward M. Chen
July 19, 2020
Page 2

prohibited BMS from developing and commercializing such a “partially” generic version
of Atripla outside of the joint venture. See also Dkt. 313, Mem. 16:12-28.

       Second, at a later point in the argument, I also failed to squarely address the Court’s
inquiry regarding the use of “Combination Product” in Section 14.6(b)(iii). The Court
suggested that “the use of the term ‘[C]ombination [P]roduct’ as it appears in Section
14.6(b)(iii) seems to include the possibility of generics at that point.” Tr. 25:11-13. It does
not. Section 14.6(b)(iii) addresses sales by the joint venture after termination of one of the
members and contemplates that either the terminated member will continue to supply its
active pharmaceutical ingredient (“API”) to the continuing member or will assist the
continuing member (or a designated third party) in manufacturing the API itself. The
Combination Product the joint venture would sell in these circumstances remains the
product approved under the NDA, i.e., a brand pharmaceutical product. Accordingly, and
as discussed in the reply memorandum submitted in support of Defendants’ Motion to
Dismiss, Section 14.6(b)(iii) provides no support for Plaintiffs’ reading of the term
“Combination Product” to include fully or partially generic versions of Atripla. See Dkt.
367, Mem. 9:5-11.

       I apologize for the confusion and hope this information is helpful to the Court.



                                               Respectfully,


                                               /s/ Laura S. Shores

                                               Laura S. Shores
